Citation Nr: 1449937	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-26 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a temporary total evaluation under 38 C.F.R. § 4.29 (2014) for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned in May 2011.  A transcript of the hearing is in the Veteran's file. 

In April 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Service connection for PTSD was awarded after the Veteran was hospitalized for PTSD from the period of January 2, 2008 to February 21, 2008.


CONCLUSION OF LAW

The criteria for the award of a temporary total disability rating based on hospitalization from the period of January 2, 2008 to February 21, 2008, have not been met. 38 C.F.R. § 4.29(b) (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of July 2008 satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating. 

The claim was subsequently readjudicated, most recently in an August 2014 supplemental statement of the case.  

The Veteran's service treatment record, VA medical treatment records and a VA examination have been obtained and associated with the Veteran's claims file.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the New York State Division of Veterans' Affairs.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Analysis

The Veteran seeks a temporary total disability rating based on hospitalization for the PTSD from the period of January 2, 2008 to February 21, 2008.

At that time, the Veteran did not have a pending claim for service connection for PTSD.  The Veteran filed a claim for service connection for PTSD in July 2008.
In an August 2014 rating decision, the RO granted service connection for PTSD effective July 17, 2008. 

A total disability rating for hospitalization will be assigned when it is established that a service-connected disability required hospital treatment for a period in excess of 21 days.  38 C.F.R. § 4.29 (2014).

While VA treatment records show that the Veteran was hospitalized for PTSD in excess of 21 days, from the period of January 2, 2008 to February 21, 2008, service connection for PTSD was not effective until July 17, 2008.  The provisions of § 4.29 only apply to hospitalizations arising from a service-connected disability.  38 C.F.R. § 4.29(b).  As service connection for PTSD was not established before or during the Veteran's hospitalization, a temporary total disability rating is not warranted under 38 C.F.R. § 4.29.  Since the Veteran has not met the legal requirements for benefits pursuant to 38 C.F.R. § 4.29, the claim must be based on a lack of legal entitlement.  See Sabonis v. Brown, 6 Vet. App. (1994) (which states that when the law is dispositive in a case, the underlying claim must be denied based on a lack of entitlement under the law).  

ORDER

Entitlement to a temporary total evaluation under 38 C.F.R. § 4.29 for an acquired psychiatric disorder is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


